DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the communication interface" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the examination on the merit, the claim 8 is considered as being dependent to claim 7. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KAMGAING (US 2019/0288382 A1).
Regarding claim 1, KAMGAING teaches a radio frequency module, comprising: 
a primary board (Fig. 2, Flexible package substrate 250, [0016]) including: 
an upper surface carrying a radio controller (Fig. 2, die 280, [0018] radio frequency die 280); and 
a lower surface carrying antenna control elements (Fig. 2, [0018] bottom antenna elements); 
a spacer (Fig. 2, support pillar 240, 241) affixed to the lower surface and having a predefined height extending away from the lower surface (Fig. 2, distance between 250 and 270; [0017] pillar heights); and 
a secondary board affixed to the spacer (Fig. 2, substrate 270), separated from the lower surface by an air gap having the predetermined height ([0013] air gap between the antenna elements; Fig. 2, antenna elements 293-296); 
the secondary board supporting a phased array of antenna elements ([0018] multiple distributed antenna units 292, arrange in a phased array configuration).
Regarding claim 3, all the limitations of claim 1 are taught by KAMGAING.
KAMGAING further teaches the radio frequency module, wherein the spacer comprises a plurality of discrete spacer elements (Fig. 2, 240, 241).
Regarding claim 10, all the limitations of claim 1 are taught by KAMGAING.
KAMGAING further teaches the radio frequency module, wherein the phased array of antenna elements is controllable to receive and transmit signals at frequencies between about 57 GHz and about 71 GHz ([0002] WiGig, 60 GHz).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  KAMGAING (US 2019/0288382 A1) in view of NAIR (US 2018/0350772 A1).
Regarding claim 2, all the limitations of claim 1 are taught by KAMGAING.
KAMGAING further teaches the spacer is positioned at the edges of the secondary board.
However, KAMGAING does not explicitly teach the spacer comprises a frame extending around a perimeter of the secondary board.
NAIR teaches a radio frequency module wherein a spacer comprises a frame extending around a perimeter of a secondary board (Figs. 3 and 4, interposer 340, 440).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the interposer structure 340, 440 of NAIR to the teachings of  KAMGAING in order to provide shielding of the RF dies (NAIR, [0030]).
Regarding claim 4, all the limitations of claim 3 are taught by KAMGAING.
KAMGAING does not explicitly teach the radio frequency module, wherein the plurality of discrete spacer elements are disposed at a perimeter of a secondary board.
NAIR teaches a radio frequency module wherein a spacer is disposed around a perimeter of a secondary board (Figs. 3 and 4, interposer 340, 440).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the interposer structure 340, 440 of NAIR surrounding the antenna elements to the teachings of  KAMGAING in order to provide shielding of the RF dies (NAIR, [0030]).
Regarding claim 9, all the limitations of claim 1 are taught by KAMGAING.
KAMGAING does not explicitly teach the radio frequency module, further comprising a baseband controller on the upper surface of the primary board.
NAIR teaches a radio frequency module , further comprising a baseband controller on the upper surface of the primary board (Fig. 2, 226, 222, [0026] a transceiver 222 and a baseband unit 226).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the baseband controller of NAIR to the teachings of  KAMGAING in order to achieve a baseband communication as required (KAMGAING, [0002-0003] WiGig, 5-G communication).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  KAMGAING (US 2019/0288382 A1) in view of Han (US 2019/0191597 A1).
Regarding claim 5, all the limitations of claim 1 are taught by KAMGAING.
KAMGAING does not explicitly teach a radio frequency module, further comprising a stiffening member affixed to an outer surface of the secondary board, the outer surface opposite an inner surface of the secondary board affixed to the spacer.
Han teaches a radio frequency module, further comprising a stiffening member affixed to an outer surface of the secondary board, the outer surface opposite an inner surface of the secondary board affixed to the spacer (Fig. 1, 312, [0145] connection part 312).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the electromagnetic wave shielding structure of Han to the teachings of  KAMGAING in order to prevent electromagnetic wave interference (Han [0003]).
Regarding claim 6, all the limitations of claim 5 are taught by KAMGAING in view of Han.
Han further teaches the radio frequency module, wherein the stiffening member comprises a stiffening frame extending around a perimeter of the secondary board (Fig. 1, 312, [0145] connection part 312).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  KAMGAING (US 2019/0288382 A1) in view of Rashidian (US 2018/0115056 A1).
Regarding claim 7, all the limitations of claim 1 are taught by KAMGAING.
KAMGAING does not explicitly teach a radio frequency module, further comprising a communications interface on the upper surface of the primary board.
Rashidian teaches a radio frequency module, comprising a communications interface on the board ([0033], a communications interface connected to baseband processor).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the communication interface of Rashidian to the teachings of KAMGAING in order to communicate with a variety of computing devices (Rashidian [0033]).
Regarding claim 8, all the limitations of claim 7 are taught by KAMGAING in view of Rashidian.
Rashidian further teaches the radio frequency module, wherein the communications interface comprises a Universal Serial Bus (USB) interface ([0033]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  KAMGAING (US 2019/0288382 A1) in view of Teshima (US 2019/0207324 A1).
Regarding claim 11, all the limitations of claim 1 are taught by KAMGAING.
KAMGAING further teaches the radio frequency module, further comprising: 
a plurality of excitation patches on the lower surface (Fig. 2, 295, 296), electromagnetically coupled with the phased array (Fig. 2, 293, 294); 
a feed network (Fig. 2, 298, [0018] transmission lines 298, different levels of conductive connections) connecting a subset of radio controller contacts (die 280) with the excitation patches ([0018] 295-296 connected to the die 280 using low loss controlled impedance lines 298).
However, KAMGAING does not explicitly teach the feed network including: 
a first layer connecting the subset of radio controller contacts to a set of intermediate contacts greater in number than the subset of radio controller contacts; and 
a second layer connecting the set of intermediate contacts to the excitation patches.
Teshima teaches a radio frequency module comprising a feed network including:
a first layer connecting the subset of radio controller contacts to a set of intermediate contacts greater in number than the subset of radio controller contacts (Fig. 15, 124 connected to 121); and 
a second layer connecting the set of intermediate contacts to the excitation patches (Fig. 15, 124 to 7).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Teshima to the teachings of KAMGAING in order to control the direction of the radiation of the electromagnetic waves (Teshima [0082]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844